DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/31/2022 has been entered.
Response to Arguments
The 35 U.S.C. 112 rejections are withdrawn in view of Applicant’s amendments
Applicant's arguments filed 1/10/2022 have been fully considered but they are not persuasive. Applicant argues that the 35 U.S.C. 103 rejection of the claims over Gong (CN 105525134) in view of Guo (CN 102634691) is improper because the prior art combination is silent about an Al weight percent of 4-6 wt% having improved mechanical properties compared to an alloy having an Al weight percent less than 4% or more than 6%. This argument is not persuasive. Such properties are expected to be inherent based on the composition of the alloy, absent objective evidence to the contrary. See MPEP 2112.
Applicant also argues that Gong teaches an Al content of 6-10 wt%. This argument is incorrect. Gong teaches an Al content of 3.1-15%, preferably 4-10% (p. 2). 
Furthermore, Gong recognizes aluminum content affects corrosion resistance (p. 2, ¶ 5) and castability (p. 2, ¶ 7), two of the mechanical properties identified by Applicant as being affected by Al content. The rejection is therefore maintained.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-2, 4, 6-10, 12-13, 15, 17 and 26-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “surface precision”. This term is indefinite. It is unknown what property this term refers to, the present Specification does not define what the term means, and the prior art does not appear to recognize the term. Because it is unknown what this term refers to, it has not been considered for purposes of examination. Dependent claims not addressed depend from claim 1 and are indefinite for the same reasons.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 4, 6-10, 12-13, 15 and 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Gong et al. (CN 105525134) in view of Guo (CN 102634691).
Regarding claim 1, 2, 4, 9-10 and 12-13, Gong teaches an alloy having the following composition, as compared to the claimed composition:

Claim 1
Claims 2, 4, 9-10, 12-13
Gong, p. 2
Cu
30%-60%
35%-57% (cl. 13)
45%-75.9%
Mn
25%-40%
28%-35% (cl. 2)
28%-38%
Al
4%-6%
4.5%-5.5% (cl. 9)
4%-10%
Ni
10%-17%
11%-15% (cl. 4)
5%-20%
Si
0.01%-10%
0.05%-6% (cl. 10)
-
Be
0.001%-0.03%
0.005%-0.01% (cl. 12)
<5%


As to Al content, although Gong teaches a broader range than that claimed, Gong recognizes that Al content affects corrosion resistance (p. 2, ¶ 5) and castability (p. 2, ¶ 7) and preferably is in the range of 4%-10%. Thus, it would have been obvious at the effective time of filing for the claimed invention for one of ordinary skill in the art to discover the optimal Al content via routine optimization. See MPEP 2144.05 II.
Gong does not teach the claimed Si content. Guo teaches a Cu-Ni alloy containing 1%-2.5% Si for the purpose of improving strength and grain refinement (pp. 1-2). It would have been obvious at the effective time of filing for the claimed invention for one of ordinary skill in the art to modify the alloy of Gong by adding Si, as taught by Guo, to increase alloy strength and grain refinement. The alloy of the prior art combination overlaps with the claimed alloy, creating a prima facie case of obviousness. See MPEP 2144.05 I.
Regarding the claimed alloy composition having improved mechanical properties compared to an alloy with an Al weight percent less than 4% or more than 6%, the presence of such properties is expected to be inherent based on the composition of the alloy of the prior art combination, absent objective evidence to the contrary. See MPEP 2112.
Regarding claims 6-8, the ranges of Mn and Ni in the Cu alloy of the prior art combination give a Mn:Ni ratio of 1.87:1-3.18:1, which overlaps the claimed ranges, creating a prima facie case of obviousness. See MPEP 2144.05 I.
Regarding claim 15, while the prior art combination does not expressly teach a grain size, Guo teaches adding Si for the purpose of grain refinement and increasing strength. Since lowered grain size is associated with increased strength, it would have been obvious at the effective time of filing for one of ordinary skill in the art to determine, through routine optimization, an ideal grain size for obtaining desired properties of the alloy. See MPEP 2144.05 II.
Regarding claims 26-28, Gong teaches using the copper alloy in miniaturized electronic product parts (p. 1, ¶ 2), including appearance parts (p. 1, ¶ 6). A mobile phone is a type of a miniaturized electronic product.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Gong et al. (CN 105525134) in view of Guo (CN 102634691), as applied to claim 1, further in view of Tsai et al. (US 2016/0028151).
Regarding claim 17, the limitations of claim 1 have been addressed above. Modified Gong does not expressly teach a surface roughness of the alloy. Tsai teaches a metal housing for electronic devices (¶ 2). Tsai teaches that the metal for the housing has a surface roughness of 0.1-1 µm (¶ 40). It would have been obvious at the effective time of filing for one of ordinary skill in the art to modify the surface roughness of the metal of Modified Gong according to the teachings of Tsai because the prior art recognizes this surface roughness as acceptable for making electronic device housings, which is one of the applications the copper alloy of Modified Gong is used for.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOBEI WANG whose telephone number is (571)270-5705.  The examiner can normally be reached on M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIAOBEI WANG/Primary Examiner, Art Unit 1784